MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 116 
Docket:	      And-16-387	
Submitted	 	
  On	Briefs:	 May	25,	2017	
Decided:	     June	8,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   JOHN	KNOBLACH	
                                          	
                                         v.	
                                          	
                                 STACYLEE	A.	MORRIS	
	
	
PER	CURIAM	

       [¶1]	 	 John	 Knoblach	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Lewiston,	Oram,	J.)	finding	him	in	contempt	for	failing	to	pay	spousal	support	

to	Stacylee	A.	Morris	as	required	by	the	parties’	divorce	decree,	and	imposing	

a	period	of	incarceration	unless	he	paid	the	arrearage	within	a	specified	time;	

and	 from	 the	 court’s	 subsequent	 denial	 of	 his	 motion	 for	 reconsideration	 or	

for	relief	from	judgment.		See	M.R.	Civ.	P.	59(e),	60(b).		Knoblach	argues	that	

the	 court	 erred	 by	 holding	 the	 contempt	 hearing	 one	 day	 too	 soon	 based	 on	

the	 amount	 of	 notice	 he	 was	 entitled	 to	 receive	 pursuant	 to	 M.R.	

Civ.	P.	66(d)(2)(C),	which	states	that	a	contempt	subpoena	must	be	served	on	

the	 alleged	 contemnor	 “no	 less	 than	 10	 days	 prior	 to	 the	 hearing	 unless	 a	

shorter	time	is	ordered	by	the	court.”		See	also	M.R.	Civ.	P.	6(a)	(stating	that	if	
2	

the	 last	 day	 of	 a	 prescribed	 time	 period	 falls	 on	 a	 Sunday,	 “the	 period	 runs	

until	the	end	of	the	next	day”).		We	affirm.	

          [¶2]	 	 Even	 if	 the	 court	 erred	 by	 holding	 the	 hearing	 within	 the	 notice	

period,	 Knoblach	 has	 not	 demonstrated	 that	 the	 contempt	 order	 should	 be	

vacated.		As	shown	by	the	court’s	authority	to	order	notice	of	fewer	than	ten	

days	 in	 contempt	 proceedings,	 see	 M.R.	 Civ.	 P.	 66(d)(2)(C),	 that	 temporal	

framework	is	not	jurisdictional.		Further,	after	Knoblach	was	served	with	the	

contempt	subpoena	informing	him	of	the	date	of	the	hearing,	he	did	not	move	

to	continue	the	hearing	either	in	his	answer	to	the	contempt	motion	or	at	the	

hearing	itself.1		Rather,	the	record	demonstrates	that	at	the	contempt	hearing,	

Knoblach	presented	evidence	and	argued	his	position,	and	that	in	its	judgment	

the	 court	 considered	 and	 ultimately	 rejected	 Knoblach’s	 contention	 on	 its	

merits.		

          [¶3]	 	 Additionally,	 Knoblach	 has	 argued	 in	 his	 post-judgment	 motion	

and	his	brief	on	appeal	only	that	his	attorney	was	unavailable	during	the	week	

before	 the	 hearing.	 	 He	 has	 not	 described	 any	 additional	 evidence	 that	 he	

would	 have	 presented	 or	 how	 he	 otherwise	 would	 have	 proceeded	


     1	
     	 In	 his	 answer	 to	 the	 motion,	 Knoblach	 stated	 only	 that	 if	 the	 court	 found	 the	 answer	
“lack[ing],”	or	if	the	court	determined	that	he	did	“not	provide	enough	evidence	or	records”	at	the	
hearing,	he	then	would	ask	the	court	“to	delay”	the	hearing—something	he	did	not	do.			
                                                                                       3	

differently—either	 with	 or	 without	 the	 assistance	 of	 an	 attorney—if	 he	 had	

had	 one	 additional	 day	 to	 prepare.	 	 See	 Hopkins	 v.	 Dep’t	 of	 Human	 Servs.,	

2002 ME 129,	¶	13,	802 A.2d 999 (holding	that	a	party	raising	a	due	process	

challenge	based	on	defective	notice	must	show	how	he	or	she	was	prejudiced	

by	the	error);	cf.	Daud	v.	Abdullahi,	2015 ME 48,	¶	6,	115 A.3d 77 (concluding	

that	a	defendant’s	failure	to	retain	an	attorney	when	he	had	sufficient	time	to	

do	 so	 was	 “not	 a	 substantial	 reason	 that	 would	 compel	 the	 court	 to	 grant	 a	

continuance”).	

      [¶4]		Therefore,	contrary	to	Knoblach’s	argument,	the	court	did	not	err	

or	 abuse	 its	 discretion	 by	 proceeding	 with	 the	 hearing	 without	 objection	 on	

the	 scheduled	 date,	 or	 by	 denying	 Knoblach’s	 motion	 to	 reconsider	 or	 for	

relief	from	judgment.		See	In	re	A.M.,	2012 ME 118,	¶	14,	55 A.3d 463 (“When	

due	 process	 is	 implicated,	 we	 review	 .	 .	 .	 procedural	 rulings	 to	 determine	

whether	 the	 process	 struck	 a	 balance	 between	 competing	 concerns	 that	 was	

fundamentally	fair.”	(quotation	marks	omitted)).	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
4	

Allan	E.	Lobozzo,	Esq.,	Lewiston,	for	appellant	John	Knoblach	
	
Martin	 J.	 Ridge,	 Esq.,	 Beagle	 Steeves	 &	 Ridge,	 LLC,	 Portland,	 for	 appellee	
Stacylee	A.	Morris	
	
	
Lewiston	District	Court	docket	number	FM-2012-208	
FOR	CLERK	REFERENCE	ONLY